Citation Nr: 0215401	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  97-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including epilepsy and/or a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the above issue.  In 
February 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2002).  A transcript of 
the hearing is of record.  In August 1999, the Board remanded 
the case for additional evidentiary development.  


FINDING OF FACT

The record does not contain credible medical evidence that 
the appellant has current residuals of a head injury, 
including epilepsy and/or a seizure disorder.  


CONCLUSION OF LAW

Residuals of a head injury, including epilepsy and/or a 
seizure disorder, were not incurred in or aggravated during 
active duty.  38 U.S.C.A. §§ 1101, 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002); 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West Supp. 2002); 38 C.F.R. §§ 3.150(a), 
3.151(a) (2001); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)(2)).  The 
appellant originally filed the appropriate form seeking to 
establish entitlement to service connected compensation in 
November 1969.  Accordingly, when he later submitted 
statements seeking service connection for residuals of a head 
injury, these informal claims did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) (2001).  
There is no issue as to providing the appropriate form or 
instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In a January 
1997 letter, the RO informed the appellant of the January 
1997 rating decision and the reasons for its outcome.  The RO 
sent the appellant a February 1997 statement of the case 
discussing the criteria for proving service connection and 
the evidence considered in evaluating the claim.  In the 
August 1999 remand, the Board informed the appellant that it 
would attempt to obtain evidence from VA medical facilities 
and from the Social Security Administration, and asked him to 
complete releases for medical evidence and to submit medical 
records in his possession that he had identified at a 
February 1999 hearing.  The Board also discussed the need for 
a VA examination to establish the etiology of any current 
residuals of a head injury, thereby notifying the appellant 
of the need for evidence of a current disorder linked to 
service and of his responsibility to provide the necessary 
evidence by reporting for an examination.  By a September 
1999 letter, the RO asked the appellant to provide 
information and evidence as outlined in the Board's remand 
and informed him that it would obtain evidence from VA 
medical facilities and the Social Security Administration.  
By an April 2001 letter, the RO informed the appellant of the 
VCAA and its requirements.  After obtaining additional 
evidence, the RO issued January 2001 and June 2002 
supplemental statements of the case listing the evidence 
considered, the legal criteria for evaluating the claim, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claim.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3) 
(2002).  The Board, in its August 1999 remand, directed the 
RO to ask the appellant to complete necessary releases for 
any medical professional or facility that had treated him for 
his disabilities, which the RO did by an September 1999 
letter.  Evidence was then received from VA medical 
facilities, from the appellant, from family and friends of 
the appellant, and from the Social Security Administration.  
The appellant has not identified any other sources of 
treatment.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant a VA 
examination in December 2000.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  


II.  Analysis

The claimant seeks to establish service connection for 
residuals of a head injury, including epilepsy and/or a 
seizure disorder.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  In 
order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, including epilepsies, that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.307 (2001).  

The appellant maintains that he incurred a head injury during 
service.  While the service medical records are silent as to 
any head injury as reported by the appellant, the Board 
nonetheless determined in August 1999 that his claim was 
"well-grounded" under the law applicable at that time, 
because the record included his lay contentions of a head 
injury in service, post-service medical evidence of a seizure 
disorder, and post-service medical opinions linking findings 
of a seizure disorder and epilepsy to the purported in-
service head injury.  

Pursuant to the Board's remand, VA conducted an examination 
in December 2000.  The examiner reported that he reviewed the 
entire claims file.  It was noted that the appellant 
indicated he began experiencing seizures in 1969 on the day 
he separated from the Army.  These seizures were, he said, 
witnessed by 10 to 15 people and no treatment was 
recommended.  He reported eight more seizures through 1975, 
when he sought medical attention, after which he averaged two 
seizures per year until 2000, when he had four.  He stated 
his last seizure was witnessed in October 2000 in the kitchen 
of the Spokane VA Medical Center, for which he received 
emergency room treatment.  The records before this examiner 
included the following pertinent evidence:

? Childhood health records from 1951 to 1965 that were 
silent as to epilepsy or a seizure disorder.  

? Service medical records showing no documentation of a 
fall from a truck, of epilepsy, or of any seizures or a 
seizure disorder.  

? VA examination in December 1969 and January 1985 that 
did not discuss epilepsy or a seizure disorder.  

? Records of a VA psychiatric hospitalization in October 
1978 including a neurology consultation, which was 
negative for a seizure disorder.  An 
electroencephalogram (EEG) was normal.  The neurologist 
questioned why anti-seizure medication had been 
started.  Diagnoses associated with this 
hospitalization included personality disorder/seizure 
disorder, low average intelligence probably secondary 
to congenital brain damage, and difficulty dealing with 
life stressors.  No seizures were observed and the 
medication was discontinued.  

? Records from a private neurologist in June 1981 
indicated that EEG, computer-assisted tomography (CT) 
scan of the skull, and x-rays of the skull were normal.  
Records in August 1981 noted "possible seizures versus 
malingering seizures."  Records in December 1981 
indicated a history of a head injury.  

? VA clinical records in October 1981 showed that the 
appellant had suffered seizures since childhood.  

? In a February 1982 report, a private physician 
indicated that the appellant complained of lifelong 
seizures, a short temper, and a very emotional state.  
It was noted that the appellant stated he had been told 
that his seizures started due to premature birth and 
multiple birth defects and that he had small seizures 
as a child.  

? Private clinical records in May 1982 noted that the 
appellant had seizures since about 10 years before.  
Hospital records in May 1982 indicated that episodes 
that the appellant claimed were seizures, were in fact 
histrionic and conversion in nature, with no 
epileptiform activity found on EEG.  After being 
informed of these results, this activity, which the 
appellant claimed was a form of relaxing, discontinued.  

? Hospital records in August 1982 noted that the 
appellant had a personality disorder with aggression 
and that he reported seizures starting in 1972.  An EEG 
that month accompanied by 24-hour telemetry and closed 
circuit television observed no seizure activities.  

? Private medical records in September 1984 for another 
matter included an impression of history of seizure 
disorder, though no discussion of complaints or 
findings of such a disorder.  

? VA clinical record in May 1993 indicated that the 
appellant had a seizure disorder since birth.  

? In a December 1996 statement, the appellant complained 
of seizures beginning after a fall off the back of a 
truck.  He claimed paramedics, who had witnessed the 
fall, treated him.  

? A VA physician in May 1999 indicated that the appellant 
had informed him that seizures started subsequent to a 
head injury at his separation from service.  The 
physician reported that the seizures had been well 
controlled with medications and that his last had been 
in September 1998.  He indicated that there were many 
possible causes of the seizures, including infections, 
trauma, and neoplastic processes, and that some 
seizures were idiopathic, of no apparent reason.  The 
physician opined that the appellant's falling from a 
truck and striking his head could reasonably be the 
cause of his seizures, and that it was "possible for 
seizures to start a period of time after the insulting 
event."  

? Various lay statements, including: from a friend of the 
appellant in February 1999 indicating that she 
witnessed the appellant have a seizure in 1970; from 
his brother in March 2001 indicating that, in November 
1969, he was told by his mother that the appellant had 
fallen during service, hit his head, and later that 
evening had a seizure witnessed by about 10 other 
persons, but who did not report witnessing a seizure 
attack; and from his sister-in-law, brother, son-in-
law, friend, and spouse, in December 1982 indicating 
that they witnessed many seizures suffered by the 
appellant beginning in 1975.  

The VA examiner in December 2000 then discussed an incident 
in October 2000, at the Spokane VA Medical Center, which 
indicated that the appellant fell in a kitchen area and that 
the fall was heard by a coworker.  He was found on the floor 
convulsing with typical tonic-clonic movements.  A code was 
called and on arrival the appellant was alert and all seizure 
activity had stopped.  Examination and CT scan were normal.  
The examiner reported that he discussed this incident with 
the emergency room physician who responded to the call, who 
reported that a fall, a blow to the head, or any seizure 
activity was not witnessed.  

The examiner in December 2000 concluded that there was 
insufficient evidence to confirm that there had been a head 
injury during military service or to confirm any seizure 
disorder.  He noted that extensive examinations had been 
conducted without any seizure activity having been credibly 
witnessed.  Activity that the appellant had attributed to 
seizures showed no seizure activity on closed circuit 
television monitoring with EEG.  There is likewise 
significant discrepancy at various times as to when the 
reported seizure activity began, varying from birth to 1969 
to 1972.  There appears to be significant evidence of 
personality disorder, aggressive behavior, and difficulty 
dealing with life stressors.  The examiner opined that, 
though it was impossible to state with 100 percent certainty 
that the appellant did not have a seizure disorder, there was 
little credible evidence to verify a seizure disorder or to 
document any history of head injury in service.  

The pre-service childhood medical records were silent as to 
any epilepsy or seizure disorder.  The service medical 
records are silent as to any head injury, epilepsy, or 
seizure disorder.  The record includes VA and private medical 
records identifying a seizure disorder, the earliest of which 
was in October 1978, more than one year after he separated 
from service.  Those VA hospitalization records, while 
identifying a seizure disorder, also showed a normal EEG.  As 
discussed by the December 2000 VA examiner, the evidence that 
identified a seizure disorder was not based on credible 
medical evidence of such a disorder or on a witnessing of any 
such disorders.  The examiner specifically addressed an 
incident in October 2000, in which medical personnel failed 
to identify a seizure disorder, where persons in his vicinity 
failed to witness seizure activity, and it appeared the 
appellant engaged in conduct designed to replicate a seizure.  
Between October 1978 and October 2000, the record includes VA 
and private clinical and hospital records identifying a 
seizure disorder.  As discussed by the VA examiner in 
December 2000, these findings are not supported by credible 
evidence of a head injury, epilepsy, or an actual seizure 
disorder.  

Service connection requires medical evidence of a current 
disability.  Pond, 12 Vet. App. at 346.  While the claims 
file includes evidence since October 1978 indicating that the 
appellant has a current seizure disorder, including treatment 
with medication, a thorough review of the claims file by the 
VA examiner in December 2000 found no credible evidence of a 
current seizure disorder.  Moreover, he provided competent 
evidence that the appellant never had a head injury in 
service, epilepsy, or a seizure disorder.  Various lay 
statements indicated that the appellant did have a seizure 
disorder, which had been witnessed.  These lay persons are 
competent to testify as to what they saw, such as particular 
conduct, but are not competent (because there is no 
indication in the record of their having any medical 
expertise) to assign a diagnosis to that conduct.  See Layno 
v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

As the preponderance of credible and competent evidence is 
against finding that the appellant has a seizure disorder, or 
any other residual of a head injury, the claim must be 
denied.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of a present disability there can be no 
valid claim."  (Citation omitted; emphasis in original.)  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for residuals of a head injury, including 
epilepsy and/or a seizure disorder, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

